USCA4 Appeal: 22-1361      Doc: 31         Filed: 12/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1361


        WANDA M. ALLEN,

                             Plaintiff - Appellant,

                      v.

        CITY OF RALEIGH POLICE DEPARTMENT; CAPTAIN MURR,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-cv-00471-M)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Wanda M. Allen, Appellant Pro Se. Christopher Jordan Simmons, CITY ATTORNEY’S
        OFFICE, Raleigh, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1361      Doc: 31         Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Wanda M. Allen has filed two notices of appeal in her pending civil action. This

        court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Allen fails to identify the

        order from which she seeks to appeal. ∗ See Fed. R. App. P. 3(c)(1)(B) (“The notice of

        appeal must . . . designate the judgment—or the appealable order—from which the appeal

        is taken.”). Moreover, the district court has not yet entered any final or immediately

        appealable interlocutory or collateral order in Allen’s civil case. Accordingly, we dismiss

        the appeal for lack of jurisdiction. We deny Allen’s motions for appointment of counsel

        and to transfer the appeal. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




               ∗
                 Insofar as Allen’s informal brief could be liberally construed as seeking to appeal
        the district court’s January 10, 2022, order granting Defendants’ motion for extension of
        time to answer or otherwise plead in response to Allen’s complaint, that order is not a final
        order or an immediately appealable interlocutory or collateral order.

                                                     2